Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 7, 2015

                                      No. 04-15-00049-CV

      MORNINGSIDE MINISTRIES d/b/a Morningside Ministries at the Manor and the
                    Morningside Ministries Foundation, Inc.,
                                 Appellants

                                                v.

                   Rosa Lee RODRIGUEZ, as next friend of Flora Mendez,
                                    Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07530
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER

         The appellee’s brief was originally due to be filed in this accelerated appeal on July 6,
2015. The appellee’s first motion for extension of time was granted, extending the deadline for
filing the brief to August 5, 2015. On August 4, 2015, the appellee filed a motion requesting an
additional extension of time to file the brief until September 4, 2015, for a total extension of
sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME
THAT THE APPELLEE WILL BE GRANTED. The appellee’s brief must be filed by
September 4, 2015.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court